Citation Nr: 9924862	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 determination of the Waco, Texas 
VA Regional Office (RO), which denied entitlement to VA 
benefits based on the duration of the appellant's marriage to 
the veteran.

The Board notes that in February 1997, the appellant 
requested a personal hearing at the RO.  A hearing was 
scheduled and notification of the date and time of that 
hearing was sent to the appellant in May 1997.  However, on 
June 19, 1997, the date of the scheduled hearing, the 
appellant failed to appear.

The Board also notes that in her April 1997 Substantive 
Appeal (VA Form 9), the appellant requested a personal 
hearing before a traveling member of the Board.  A hearing 
was then scheduled and notification of the date and time of 
that hearing was sent to the appellant in June 1999.  
However, on July 28, 1999, the date of the scheduled hearing, 
the appellant again failed to appear.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1942 to 
October 1945.

2.  The appellant and the veteran were married on April [redacted], 
1995.

3.  The veteran died on October [redacted], 1995.

4.  The veteran and appellant had no children born as a 
result of their marriage.


CONCLUSION OF LAW

The appellant's claim for entitlement to VA benefits as the 
veteran's surviving spouse is denied as a matter of law.  38 
U.S.C.A. §§ 103, 1304, 1310 (West 1991); 38 C.F.R. §§ 3.1, 
3.50, 3.54 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that issue at hand is a matter in 
which the law, as opposed to the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims (the 
Court) has observed that the use of the statutory term "well 
grounded" should be confined to matters in which the 
evidence is dispositive.  Therefore, in cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted")), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The facts in this case are not in dispute.  The appellant's 
marriage certificate shows that she and the veteran were 
married on April 7, 1995, and the veteran's death certificate 
shows that he died on October [redacted], 1995.  In October 1995, the 
appellant filed a claim of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits.  In the VA Form 21-
534, she reported that she and the veteran had never had any 
children together.

DIC payable under 38 U.S.C. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated, or (2) for 1 year or 
more, or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  See 
38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death (and meets the requirements of 38 C.F.R. § 
3.1(j)), and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(c).

Applying the undisputed facts of this case to the above 
criteria, the Board must conclude that appellant does not 
qualify for DIC benefits as a surviving spouse of the 
veteran.  Although she and the veteran were lawfully married 
in April 1995, she was not married to him for one year or 
more prior to his death, a child was not born to them, and 
their marriage did not occur within 15 years of his discharge 
in 1945.  Accordingly, none of the requirements for 
establishing eligibility for DIC benefits as a surviving 
spouse of a veteran have been satisfied.

Based on the foregoing, the Board finds that the appellant's 
claim lacks legal merit under the applicable laws and 
regulations.  As noted above, the Court has held that in a 
case where the law is dispositive, the claim should be denied 
because of lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430.

The Board notes that the appellant has alleged that the 
veteran's death is due to negligent care he received at the 
VA Medical Center in Waco, Texas.  She has also made this 
contention in a suit filed under the Federal Tort Claims Act.  
The appellant also indicated that because her husband's death 
was allegedly due to negligent actions of the VA medical 
staff, it is not her fault that she and her husband were 
married for less than a year, and she should therefore not be 
penalized.

While the Board recognizes the appellant's arguments in this 
regard, the Board must also recognize that these assertions 
are couched in equity.  The Board is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
As discussed above, this is a case where the law is 
dispositive, and the claim must be denied because of lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to eligibility to receive VA benefits as the 
veteran's surviving spouse is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

